Citation Nr: 0817821	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for numbness of the 
feet (claimed as secondary to low back disability).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
July 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a travel Board hearing before the 
undersigned Veteran's Law Judge in December 2007.  At that 
time, he submitted additional evidence along with a waiver of 
consideration by the agency of original jurisdiction.

The issues of service connection for low back disability and 
numbness of the feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability and tinnitus is 
attributable to service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in August 2005 and March 2006 essentially complied with 
statutory notice requirements as outlined above.  In the 
August 2005 letter, VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and 
the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would 
assist in this matter.  Also, VA notified the appellant that 
he should submit evidence in his possession or alternatively 
provide VA with sufficient information to allow VA to obtain 
the evidence on his behalf.  This notice was provided prior 
to the initial September 2005 rating decision.

In the March 2006 VCAA letter, VA notified the appellant of 
the disability rating and effective date elements.  This 
notice followed the initial adjudication.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claims were subsequently readjudicated in June 2006 and 
VA sent the appellant a Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  He has been afforded due process of law and has 
not been deprived of information needed to substantiate his 
claims.  The fundamental fairness of the adjudication has not 
been frustrated by the timing error here. 

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examination in September 2005 and the opportunity to 
appear for a hearing.  The appellant testified at a travel 
Board hearing before the undersigned Veteran's Law Judge in 
December 2007.  At that time, he submitted additional 
evidence which has been associated with the claims folder.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

II.  Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed hearing 
problems are a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Other organic diseases of the nervous system shall be 
considered to have been incurred in or aggravated by service 
although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant seeks service connection for bilateral hearing 
disability with tinnitus.  In December 2007, the appellant 
testified that he has a current hearing loss disability and 
tinnitus due to noise exposure in service.  Specifically, he 
reported exposure to jet engine noise during refuelling of 
aircraft.  He acknowledged using hearing protection, which he 
called a "Mickey Mouse ear piece," and having been only 
recently diagnosed with hearing loss and tinnitus.  The 
appellant reported that he did not pay much attention to his 
hearing acuity after discharge as he was a young man, and 
that he began to notice decreased hearing ability as he 
became older.  The appellant testified that he worked as a 
tractor trailer driver following service.

Service medical records show that, on service entrance 
examination in November 1963, pure tone thresholds in 
decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
X
-10
LEFT
0
-5
-10
X
-10

Medical Board examination report dated December 1964 reflects 
audiometric findings puretone thresholds in decibels as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
0
0
20
LEFT
-10
-10
-10
-5
0
25

Hearing conservation data recorded in April 1965 reflects 
puretone thresholds in decibels of 10, 10, and 15 at the 
3000, 4000, and 6000 Hertz frequencies on the left side.  
Puretone thresholds in decibels were -5, -5, -5, 10, 25, and 
30 at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
frequencies on the right side.

On report of isolated duty examination dated October 1965, 
audiometric findings reflect as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
20
30
20
LEFT
0
0
5
0
0
20
Hearing conservation data recorded in January 1966 reflects 
puretone thresholds in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
10
25
20
LEFT
0
0
0
5
5
5

On report of separation examination dated March 1967, there 
was no complaint of hearing loss, but the appellant reported 
a history of ear, nose throat trouble.  Audiometric findings 
reflect as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
20
35
20
LEFT
-10
-10
-10
0
10
30

Between service discharge in July 1967 and his claim dated 
June 2005, there is no record of complaints, findings, or 
diagnoses of hearing loss.  On his application for VA 
benefits, the appellant reported no treatment for hearing 
loss or tinnitus since service.

In September 2005, a VA examination was conducted.  The 
appellant reported exposure to jet engine noise from 
refueling aircraft during service.  He reported use of ear 
protection.  He further reported working 34 years as a truck 
driver without ear protection.  He reported ringing in the 
years several times a year, which the examiner stated was 
most likely a result of his acoustic trauma history and high 
frequency hearing loss.  On the audiological evaluation, 
puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
75
70
LEFT
20
15
35
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
diagnosis was biaural sensorineural hearing loss, mild to 
severe.

In weighing the evidence of record, the Board concludes that 
service connection for bilateral hearing loss disability and 
tinnitus is warranted.  The evidence establishes that that 
the appellant was exposed to jet engine noise while serving 
in the U.S. Air Force between 1963 and 1967.  Additionally, 
service medical records show that he experienced diminished 
hearing acuity during his service.  The Court has established 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
On service entrance in November 1963, the appellant's hearing 
was within normal limits; whereas, on separation in July 
1967, hearing loss (although not disability) is shown.  
Furthermore, section 3.385 does not require the existence of 
disability while in service.  As noted by the Court, if the 
regulation were construed to require retroactively such in-
service examination results before service connection for 
hearing loss disability could be found, serious questions 
would arise.  However, when applied-as it properly must be-to 
the current audiometric reports § 3.385 compels the 
indisputable conclusion that appellant now suffers from 
hearing loss disability as defined by the VA.  Therefore, the 
provisions of 38 C.F.R. § 3.385 do not serve as a bar to 
service connection.  Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).   

Furthermore, the Board finds that the appellant provided 
credible testimony at his December 2007 regarding noise 
exposure in service and the gradual development of hearing 
loss following service discharge.  Moreover, report of VA 
examination dated September 2005 establishes the presence of 
bilateral hearing loss disability, as defined by VA, and 
tinnitus related to service.  Accordingly, the claim is 
granted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The appellant seeks service connection for low back 
disability and, secondary thereto, numbness of the feet.  
Service medical record reflects that the appellant sustained 
a low back injury while moving a locker in August 1966, which 
he reports has hurt since that incident.  Service medical 
records also show that the appellant was involved a motor 
vehicle accident although no back injuries were noted.  
Report of separation examination dated March 1967 shows 
normal clinical evaluation, and no complaints or findings for 
abnormal back pathology.  The appellant denied recurrent back 
pain, while noting other conditions, on the history portion 
of the examination.

A private medical record dated November 2004 of David 
Walters, D.C., reflects that the appellant had a work 
accident with resulting low back, left buttock, left hip, and 
left leg pain.  X-rays showed osteoarthritis and 
misalignments of the 2nd and 5th lumbar vertebral.  Clinical 
findings were positive for pain, tenderness, and loss of 
motion.  The diagnosis was sciatica.

On VA neurology consultation in October 2005, the appellant 
reported a 1 year history of low back pain radiating into the 
lower extremities.  The diagnosis was acquired spinal 
stenosis.  A November 2005 VA treatment note indicated that 
an MRI showed multiple bulging discs at L1-L5, and spinal 
stenosis.  A VA health summary dated October 2006 reflects 
that the appellant is currently on Social Security.

After reviewing the evidence of record, the Board finds that 
further evidentiary development is required.  First, VA 
should request the medical records of David Walters, D.C.  
Second, the record is unclear as to whether the appellant is 
disabled and in receipt of Social Security Administration 
(SSA) benefits; as such, VA contact SSA to determine whether 
the appellant receives disability benefits and, if yes, 
obtain any SSA records associated with an award of benefits.  
Lastly, VA should schedule the appellant for a VA examination 
to ascertain the etiology of his current back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the medical 
records of David Walters, D.C., after 
obtaining the necessary release.  These 
records should be associated with the 
claim folder.

2.  The AMC should inquire with the Social 
Security Administration as to whether the 
appellant receives SSA disability benefits 
and, if yes, obtain those SSA records 
associated with an award of benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The AMC should schedule the appellant 
for a VA examination to ascertain the most 
likely etiology of his current back 
disability.  The examiner should indicate 
whether any currently shown abnormal back 
pathology is attributable to service, 
including the back injury and motor 
vehicle accident noted in service.  The 
examiner should review the claims folder 
and provide a complete rationale for 
his/her opinion(s).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


